An elaborate opinion was delivered (after-wards affirmed by the supreme court of the United States,—Drury v. Foster. 2 Wall. [69 U. S.] 24), in which it was held (dismissing the bill as to the wife) by
NELSON, District Judge.
1. Under the statute of Minnesota, above copied, a certificate of the officer as to the due acknowledgment of a deed or mortgage is not conclusive; and parol evidence may be received to show that when the instrument was executed and acknowledged by the wife, there were material blanks left therein, which were after-wards filled up.
2. Under the statute of Minnesota, above mentioned, a married woman can pass her real estate or bar her dower only by executing and acknowledging the deed; and a deed void when acknowledged by the wife by reason of containing material blanks, cannot be ratified by subsequent consent on her part, unless given in accordance with the statute, viz.: by a re-acknowledgment of the instrument